Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant o Filed by a Party other than the Registrant þ Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials; o Soliciting Material Pursuant to §240.14a-12 THE PHOENIX COMPANIES, INC. (Name of the Registrant as Specified In Its Charter) OLIVER PRESS PARTNERS, LLC OLIVER PRESS INVESTORS, LLC AUGUSTUS K. OLIVER CLIFFORD PRESS DAVENPORT PARTNERS, L.P. JE PARTNERS, L.P. OLIVER PRESS MASTER FUND, L.P. JOHN CLINTON CARL SANTILLO (Name(s) of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A Oliver Press Partners, LLC Raise the Phoenix Welcome to RaiseThePhoenix.com. As one of the largest shareholders of The Phoenix Companies, we have developed this website to keep fellow shareholders informed of our effort to help Phoenix realize what we believe could be its full potential. For over six years as a public company, the Companys Board of Directors has presided over a falling stock price, a series of ratings downgrades, low return on equity, high operating expenses and what we believe is excessive management compensation. It is time for a new voice in the Board room to speak up for your interests. Therefore, we have nominated three individuals who we think are highly qualified to serve on the Phoenix Board. If elected, we expect our nominees to immediately seek a complete strategic review of all the Companys businesses, to push for steps to deal with the Companys high operating cost structure, and to provide for more rigorous oversight of the Companys compensation practices. We need your support for this effort. When our proxy is available, we hope that you will vote for our nominees to help protect your investment. We encourage you to read all of the materials on this website and to continue to visit often as it will be updated frequently. By using this website (including by accessing any information provided on or through this website), you indicate that you have read and agree to the terms and conditions set forth in our Terms of Use , Legal Disclaimers and Privacy Policy . Oliver Press Partners, LLC Raise the Phoenix Total Retirement and Change-in-Control Package Calculator * Calculated at $11.87 per share, the price that was used n Phoenixs 2008 proxy statement for calculating the value of RSUs. close window view footnotes (4) The Restricted Stock Units ("RSUs") represent a portion of the Reporting Person's 2008 long-term incentive award, and each RSU represents one share of stock. The RSUs vest on the earlier of (a) February 13, 2011 or (b) a change of control and a termination of the Reporting Person's employment other than for cause. In the event the RSUs vest, the underlying shares of stock will immediately become deliverable, without consideration.
